DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendment
Applicant's submission filed on Jan. 24, 2022 has been entered.
1) Claims amended: 
(1) independent claims: 1, 10, and 19.
(2) dependent claims: 4-8, 13-17.
2) Claims canceled: 3, 11-12.
3) Pending claims: 1-2, 4-10 and 13-19. 
4) New claims: none.
Claim Status
Claims 1-2, 4-10 and 13-19 are pending.  They comprising of 3 groups:
(1) System: 1-2, 4-9, and
(2) Method: 10, 13-18, and   
(3) N-t CRM: 19.
All appear to have similar scope and will be rejected together.
As of 1/24/2022, independent claim 1 is as followed:
1. A system comprising:
[I] a memory to store instructions; and 
[II] processing circuitry, coupled with the memory, operable to execute the instructions that when executed enable the processing circuitry to: 
[1] present, on a display, a business application to a user; 
[2] receive, by the business application, user interactions;
[3] request, from a server, user intent scores for one or more user intents regarding the user interactions interacting with the business application; 
interactions, each of the user intent scores provide a combination of a business value factor and a probability that the user will engage in a corresponding specific activity to the business application; and 
[5] customize or modify, by the business application, the information to present on the display based upon the user intent scores including the business value factors and the probabilities; and  
[6] present, on the display, the information in the business application, and 
wherein the user intent scores comprise a combination of a business value and a probability, the probability determined by a trained machine learning model, that the user will engage in a specific activity while interacting with the business application.
Note: for referential purpose, numbers I, II and (1), (2), .. (6), are added at the beginning of each element and step.
Claim Rejections - 35 USC § 112
Claims 1-2, 4-10 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Independent claims 1, 10 and 19, step [6] “present, on the display, …” is vague because it’s not clear what is the purpose of “present, on the display, the information in the business application”?.  It appears that the “business application” is the system to carry out the steps, as shown in step [2] “receiving, by the business application”.  Therefore, step [6], should be “present on the display, by the business application, customized or modified information to the user;”.  The information in step [6] should be the result of step [5] which “customized or modified information” to be presented on the display.
  (2) Independent claims 1, 10 and 19, the “wherein the user intent scores….” is vague because it introduces a new “combination of a business value and a probability” which is different from the user intent scores definition is step [4].  It appears this phrase is a redundant  
“[4] receive, from the server, the user intent scores regarding the user interactions, each of the user intent scores provide a combination of a business value factor and a probability that the user will engage in a corresponding specific activity to the business application; and”
Response to Arguments
Applicant’s arguments on Jan. 24, 2022 are noted and the results are as followed:
1) 112, 2nd rejection:
The amendment overcomes the previous rejections, however, the amendment also introduces new rejection.
2) 101 Rejection:
Applicant’s arguments were persuasive and the rejections have been withdrawn.
3) 103 Rejection: 
Applicant’s amendments have overcome the previous rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F, 6:30-4:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689